DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CESAR ERNESTO BALBIN,
                             Appellant,

                                    v.

                     MAGNUS WOLD HULTGREN,
                            Appellee.

                              No. 4D20-236

                              [June 4, 2020]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Fabienne E. Fahnestock, Judge; L.T.
Case No. CACE-18-029000.

   Cesar Ernesto Balbin, Fort Lauderdale, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.